Title: To Alexander Hamilton from Benjamin Lincoln, 23 July 1791
From: Lincoln, Benjamin
To: Hamilton, Alexander



Boston July 23d: 1791
Sir

Agreeably to your orders I here send you a description of the Cutter Massachusetts built at Newbury port in the Commonwealth of Massachusetts in the year 1791. She has on deck two masts her length is sixty feet above her upper deck her depth is seven feet Eight inches her breadth seventeen feet Eight inches she measures seventy tons ⁴³⁄₉₅. She is a square sterned schooner has quarter badges & an Indian head she has a long quarter deck & a deep waist.

You will Observe that the Cutter is much biger than I contracted to have her. This is caused by her being much deeper than is mentioned in the contract. When Captain Williams went to inspect her I wrote to the builders and permitted them to make any little alterations in finishing her, diverse from the plan, given them which Captain Williams should direct but so as never to augment the price of the vessel. The first wish Captain Williams Expressed was to lay the deck eight inches higher than in the original plan with this request the Carpenters complied hence the vessel is much biger than was expected or wished for.
The builders notwithstanding my letter to them, directing that they might not do any thing which should increase the price of the vessel, had hopes as they now say that an allowance would be made them now finding this to be inadmissible they propose to build an other vessel of the size first contracted for & receive this back when the other shall be fitted for the Sea. I hope they will pursue their present intentions for this vessel is biger than is necessary.
I find that the Masters of the Cutters are allowed three rations ⅌ day & the mates two. The officers will take care & supply themselves & receive the money of me. What must they receive for each ration? I have allowed them twelve cents a ration, the same price which is given for the supply of the Soldiers here, for time back.
The officers complain that while at Newbury fixing the vessel they were involved in an expence much above the value of twenty four Cents ⅌ day. Can I make them any allowance & can they be allowed any thing besides their pay while working on board the vessel before fitted for the Sea?
Is it expected that the Sailors be confined to the same ration to which the soldiers are? If they are to have rations in manner of land troops by whom are they daily to be issued?
I have the pleasure to return the two certificates in a form which I hope will be agreeable.
Secretary of the Treasury

